Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000571
                                                         15-APR-2013
                                                         08:19 AM


                           SCWC-11-0000571

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        JOHN A. PACHECO, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000571; CR. NO. 08-1-245)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant John A. Pacheco’s

application for writ of certiorari filed on March 8, 2013, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, April 15, 2013.

Summer M.M. Kupau               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Darien W.L.C. Nagata
for respondent
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack